AMENDMENT AGREEMENT TO THE INDIVIDUAL INDEFINITE EMPLOYMENT CONTRACT OF APRIL
20, 2006, ENTERED INTO BY THE PARTY OF KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE
C.V., REPRESENTED HEREIN BY MR. CRISTIAN LOUSTAUNAU ARMAS, IN HIS CAPACITY AS
ATTORNEY IN FACT (HEREAFTER, THE “COMPANY”), AND BY THE PARTY OF MR. JOSÉ
GUILLERMO ZOZAYA DÉLANO, OF HIS OWN FREE WILL (HEREAFTER, THE “EXECUTIVE”, AND
JOINTLY WITH THE COMPANY, HEREAFTER, THE “PARTIES”), IN ACCORDANCE WITH THE
FOLLOWING ANTECEDENTS, RECITALS, AND CLAUSES (HEREAFTER, THE “AGREEMENT”):

ANTECEDENTS

SOLE. The Parties signed an Individual Indefinite Employment Contract on
April 20, 2006, (hereafter, the “Contract”), by which the Parties agreed the
Executive would render their personal services to, and subordinate of, the
Company at the level and in the position of “President and Executive
Representative”, in accordance with the terms and conditions set forth therein.

RECITALS

The Parties declare:



(a)   To agree to deem transcribed here the recitals chapter to the Contract,
with the exception of that stated in Recital II.f to the Contract, for which the
Executive indicates his address to be that located at Prolongación Paseo de La
Reforma #2833 A-401, Lomas de Vista Hermosa, Delegación Cuajimalpa, Mexico City,
Mexico, CP 05109.



(b)   That the terms and conditions set forth in this Agreement are integrally
included in the Contract.



(c)   To mutually acknowledge the capacity under which each party represents to
sign this Agreement, and the Parties acknowledge the legal force and effect of
same.

The Parties acknowledge the Antecedents and Recitals preceding as true and agree
to be bound according to the following:

CLAUSES

FIRST.- The Parties agree to add a THIRTEENTH clause to the Contract, as
follows:

“THIRTEENTH CLAUSE. TERMINATION OF THE CONTRACT AS A RESULT OF A CHANGE IN
SHAREHOLDER CONTROL.

(a) Termination of Employment without Just Cause. In the event the Company
terminates the employment of the Executive with the Company, during a period of
two (2) years following a Change in Shareholder Control (as defined in Paragraph
(b) to this Clause), by reason of any cause other than a Just Cause (as defined
in Paragraph (d) to this Clause) or the Executive terminates their employment by
reason of any of the causes indicated in Paragraph (c) to this Clause (the
“Termination of Employment without Just Cause”); and the Executive and the
Company agree to the Termination of Employment waiving the Company of any
liability related to, or resulting from, same (the “Acceptance of the
Termination of Employment”), the Company will be obliged to the Executive for:



  (i)   The severance payment to which the Executive is entitled under the terms
of Articles 48, 49, and 50 of the Federal Labor Law.  



  (ii)   Payment, to be made within five (5) days following that on which the
Executive has given written notice of their Acceptance of the Termination of
Employment, of an amount equal to: (A) the result of multiplying the annual
gross salary of the Executive on the Termination of Employment by two (2), less
(B) the total amount of the payments made to the Executive under the terms of
section (i) preceding; and  



  (iii)   Following the Termination of Employment and the Executive giving their
Acceptance of the Termination of Employment, any option to acquire, purchase, or
assign shares, restricted shares in circulation, performance shares, or other
rights of interest in the equity capital of the Company and/or any affiliate or
related entities of the Company, that were not payable on such date and to which
the Executive is entitled, will become payable and will be paid to the Executive
immediately, and any restriction or limitation inherent to same will be
eliminated and will be deemed non-existent insofar as the applicable laws and
regulations so permit.  



  (iv)   Granting the Executive the right to purchase the executive vehicle
assigned to the Executive at the time, in adherence of the Executive Vehicle
Policy of the Company.  



  (v)   The Company will transfer to the Executive all rights for the use of the
telephone line (number) corresponding to the cellular telephone assigned to the
Executive for the performing of their duties.  

Any payment to be made in accordance with the terms of this clause will be
subject to deductions for taxes as required and stipulated by current
legislation.

Following the Termination of Employment under the terms of this Clause, all
benefits of the Executive related to, or resulting from, any employment benefit
or bonus plans applied by the Company, including those not mentioned in this
Contract, will be deemed terminated in accordance with the terms and conditions
established for such plans. The foregoing notwithstanding, the Company will
deliver and/or instruct the persons so authorized to deliver to the Executive
the resources accrued in their favor prior to the date of the Termination of
Employment, according to such employment benefit or bonus plans.

(b) Change in Shareholder Control. For the purposes of this Clause, a “Change in
Shareholder Control” will have occurred when:



  (i)   The majority of the members of the Kansas City Southern (“KCS”) Board of
Directors are replaced over any twelve month period with board members whose
election or appointment was not submitted or resolved by the majority of the
members of the Board of Directors serving immediately prior to such election or
appointment; or



  (ii)   Any person or group of persons acquires capital shares of KCS
representing 30% or more of the total voting shares of KCS in circulation during
the twelve months prior to the last date of acquisition by such person or group
of persons; or



  (iii)   Any person or group of persons acquires KCS shares representing more
than 50% of the fair market value of the shares of KCS, or 50% of the total
capital voting shares of KCS; or



  (iii)   Any person or group of persons acquires KCS assets representing more
than 40% of the gross fair market value of the total gross fair market value of
the assets of KCS during the twelve months prior to the last date of acquisition
by such person or business group; or



  (iv)   Any individual person or legal entity or any group of persons other
than KCS or its affiliates, subsidiaries, or related entities (the “KCS Group”),
directly or indirectly acquires ownership of more than 50% of the capital shares
of KCSM; or



  (v)   Any individual person or legal entity or any group of persons other than
the KCS Group acquires KCSM assets representing a gross fair market value of
more than 51% of the total gross fair market price for all KCSM assets
immediately prior to such acquisition; or



  (vi)   The majority of the members of the Company Board of Directors is
replaced with board members whose appointment or election has not been approved
by the entities of the KCS Group that are shareholders in the Company.

(c) Unjust Causes. For the purposes of this Contract, “Unjust Causes” or
“without Just Cause” will mean, without affecting other just causes for the
termination of the employment of the Executive as provided for by the Federal
Labor Law:



  (i)   A significant reduction or other significant negative change in the
responsibilities, powers, or duties of the Executive;



  (ii)   A reduction of the remunerations of the Executive;



  (iii)   The Company requires the Executive to perform their regular duties
from any office or site located more than sixty (60) kilometers from the place
where the Executive had performed their duties prior to receiving such order; or



  (iv)   Any other action or omission on the part of the Company that would
constitute a breach of this Contract or a violation of the Federal Labor Law.

The Executive will be entitled to the Termination of Employment without Just
Cause as referred to in section (a) to this Clause only when: (A) The Executive
delivers written notice to the Company within ninety (90) days of the initial
occurrence of any Unjust Cause, describing same in detail and providing
statement that the employment of the Executive will conclude on the date
indicated in the notice (the “Date of Termination for Unjust Cause”), which will
not be less than thirty (30) calendar days or more than ninety (90) ninety [sic]
calendar days following the date on which such notice is delivered to the
Company, and (B) the Company does not resolve the Unjust Cause prior to the Date
of Termination for Unjust Cause.

(d) Termination with Cause. Any other provision to the contrary set forth in
this Contract notwithstanding, the Company may terminate the Employment of the
Executive with Cause at any time following the date of a Change in Shareholder
Control. For the purposes of this Contract, “Just Cause” or “with Cause” means
the rescission of employment at no liability to the employer as provided for by
the Federal Labor Law, including the commission of any criminal offense or the
failure of the Executive to comply with their respective obligations while
performing their duties. The following are not considered Just Causes and
therefore will not be deemed as such:



  (i)   Any act or omission on the part of the Executive, which the Executive,
in good faith, has determined to be in the interests, or not against the
interests, of the Company (without the intention of the Executive being to
directly or indirectly obtain a benefit to which the Executive is not legally
entitled) and,



  (ii)   Any act or omission for which the Executive has delivered a Notice of
Termination of Employment more than twelve (12) months after the date on which
the Company learns of the act or omission in question.

SECOND.- The term of this Agreement will commence on the date of its signing and
will conclude on the termination date of the Contract. The foregoing
notwithstanding, the parties expressly agree that the effects of this Agreement
will be retroactive to April 20, 2006.

THIRD.- With the exception of the amendments set forth in this Agreement, the
Contract will remain in effect under the same terms and conditions as originally
agreed, except for the salary increases the Executive may have received from the
Company over the course of time without amendment of the Contract.

FOURTH.- The Parties declare their agreement that this Agreement may be signed
one or more counterparts, jointly or separate, in the Mexican Republic or
abroad, without such circumstance affecting the force and effect of this
Agreement in any manner.

FIFTH.- The Parties agree that the current laws in effect in Mexico City, Mexico
will be applicable for the interpretation of and compliance with this Agreement,
and irrevocably submit to the jurisdiction of the corresponding courts of Mexico
City, Mexico, waiving any other jurisdiction that may be invoked by reason of
present or future residence, or by any other reason.

The Parties sign this Agreement in duplicate, each Party retaining one original
copy, expressing their full agreement and declaring that after having read same,
the Parties acknowledge the legal force and effect of this Agreement, in Mexico
City, Mexico on the 27th day of the month of May, 2009.

      “The Company”   “The Executive” Kansas City Southern de México,     S.A.
de C.V.    
/s/ Cristian Loustaunau Armas
  /s/ Jose Guillermo Zozaya Delano
 
   
Cristian Loustaunau Armas
Attorney in Fact
  José Guillermo Zozaya Délano



